ICJ_170_PedraBranca-Interpretation_MYS_SGP_2018-05-29_ORD_01_NA_00_FR.txt.                              COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                         DEMANDE EN INTERPRÉTATION
                           DE L’ARRÊT DU 23 MAI 2008
                   EN L’AFFAIRE RELATIVE À LA SOUVERAINETÉ
                     SUR PEDRA BRANCA/PULAU BATU PUTEH,
                         MIDDLE ROCKS ET SOUTH LEDGE
                             (MALAISIE/SINGAPOUR)
                               (MALAISIE c. SINGAPOUR)


                              ORDONNANCE DU 29 MAI 2018




                                    2018
                             INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                        REQUEST FOR INTERPRETATION
                       OF THE JUDGMENT OF 23 MAY 2008
                    IN THE CASE CONCERNING SOVEREIGNTY
                    OVER PEDRA BRANCA/PULAU BATU PUTEH,
                       MIDDLE ROCKS AND SOUTH LEDGE
                            (MALAYSIA/SINGAPORE)
                               (MALAYSIA v. SINGAPORE)


                                 ORDER OF 29 MAY 2018




3 CIJ1141.indb 1                                              15/11/18 10:22

                                            Mode officiel de citation :
                     Demande en interprétation de l’arrêt du 23 mai 2008 en l’affaire relative
                     à la Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et
                           South Ledge (Malaisie/Singapour) (Malaisie c. Singapour),
                             ordonnance du 29 mai 2018, C.I.J. Recueil 2018, p. 288




                                                 Official citation:
                     Request for Interpretation of the Judgment of 23 May 2008 in the Case
                      concerning Sovereignty over Pedra Branca/Pulau Batu Puteh, Middle
                     Rocks and South Ledge (Malaysia/Singapore) (Malaysia v. Singapore),
                               Order of 29 May 2018, I.C.J. Reports 2018, p. 288




                                                                                 1141
                                                                  No de vente:
                   ISSN 0074-4441                                 Sales number
                   ISBN 978-92-1-157340-4




3 CIJ1141.indb 2                                                                                 15/11/18 10:22

                                                      29 MAI 2018

                                                     ORDONNANCE




                         DEMANDE EN INTERPRÉTATION
                           DE L’ARRÊT DU 23 MAI 2008
                   EN L’AFFAIRE RELATIVE À LA SOUVERAINETÉ
                     SUR PEDRA BRANCA/PULAU BATU PUTEH,
                         MIDDLE ROCKS ET SOUTH LEDGE
                             (MALAISIE/SINGAPOUR)
                           (MALAISIE c. SINGAPOUR)




                        REQUEST FOR INTERPRETATION
                       OF THE JUDGMENT OF 23 MAY 2008
                    IN THE CASE CONCERNING SOVEREIGNTY
                    OVER PEDRA BRANCA/PULAU BATU PUTEH,
                       MIDDLE ROCKS AND SOUTH LEDGE
                            (MALAYSIA/SINGAPORE)
                           (MALAYSIA v. SINGAPORE)




                                                     29 MAY 2018

                                                       ORDER




3 CIJ1141.indb 3                                                    15/11/18 10:22

                    288 	




                                   COUR INTERNATIONALE DE JUSTICE

        2018                                       ANNÉE 2018
       29 mai
     Rôle général
       no 170                                       29 mai 2018

                         DEMANDE EN INTERPRÉTATION
                           DE L’ARRÊT DU 23 MAI 2008
                   EN L’AFFAIRE RELATIVE À LA SOUVERAINETÉ
                     SUR PEDRA BRANCA/PULAU BATU PUTEH,
                         MIDDLE ROCKS ET SOUTH LEDGE
                             (MALAISIE/SINGAPOUR)
                                          (MALAISIE c. SINGAPOUR)




                                                 ORDONNANCE


                    Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                                Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                                M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                                Gevorgian, Salam, juges ; M. Couvreur, greffier.


                        La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 du Statut de la Cour et le paragraphe 1 de l’article 88 de
                    son Règlement,
                      Vu la requête enregistrée au Greffe de la Cour le 30 juin 2017,
                    par laquelle le Gouvernement de la Malaisie, se référant à l’article 60
                    du Statut de la Cour et à l’article 98 de son Règlement, a demandé
                    à la Cour d’interpréter son arrêt du 23 mai 2008 en l’affaire relative
                    à la ­ Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle

                    4




3 CIJ1141.indb 4                                                                                   15/11/18 10:22

                   289 	       demande en interprétation (ordonnance 29 V 18)

                   Rocks et South Ledge (Malaisie/Singapour) (arrêt, C.I.J. Recueil 2008,
                   p. 12),
                      Vu les lettres du 10 juillet 2017, par lesquelles le greffier a informé les
                   Parties que la Cour avait fixé au 30 octobre 2017 la date d’expiration du
                   délai dans lequel la République de Singapour (ci‑après dénommée « Sin-
                   gapour ») pourrait présenter ses observations écrites sur la demande en
                   interprétation de la Malaisie, conformément au paragraphe 3 de l’ar-
                   ticle 98 du Règlement, et les observations écrites déposées au Greffe par
                   Singapour le 30 octobre 2017, dans le délai fixé à cet effet,
                      Vu la lettre du 15 novembre 2017, par laquelle l’agent de la Malaisie, se
                   référant au paragraphe 4 de l’article 98 du Règlement, a prié la Cour
                   de donner à son gouvernement la possibilité de présenter ses commen-
                   taires en réponse aux observations écrites de Singapour, et la lettre
                   du 24 novembre 2017, par laquelle l’agent de Singapour a informé la
                   Cour que son gouvernement s’opposait à la présentation de tels
                   commentaires,
                      Vu les lettres du 8 décembre 2017, par lesquelles le greffier a informé
                   les Parties que la Cour avait décidé d’accéder à la demande de la Malai-
                   sie, et qu’elle avait fixé au 8 février 2018 la date d’expiration du délai dans
                   lequel la Malaisie pourrait soumettre ses commentaires sur les observa-
                   tions écrites de Singapour, et au 9 avril 2018 la date d’expiration du délai
                   dans lequel Singapour pourrait soumettre sa réponse auxdits
                   commentaires,
                      Vu la lettre du 29 janvier 2018, par laquelle l’agent de la Malaisie a
                   demandé le report au 28 février 2018 de la date d’expiration du délai pour
                   le dépôt de ses commentaires, ainsi que les lettres du 1er février 2018, par
                   lesquelles le greffier a informé les Parties que le président avait décidé de
                   reporter au 15 février 2018 et au 23 avril 2018, respectivement, les dates
                   d’expiration des délais pour le dépôt des commentaires de la Malaisie et
                   de la réponse de Singapour à ceux‑ci,
                      Vu les commentaires de la Malaisie et la réponse de Singapour à ­ceux-ci
                   déposés dans les délais ainsi prorogés ;
                      Considérant que, par une lettre datée du 28 mai 2018, le coagent de la
                   Malaisie a notifié à la Cour que les Parties étaient convenues d’un désis-
                   tement de l’instance ; et que, par une lettre en date du 29 mai 2018, l’agent
                   de Singapour a confirmé l’accord de son gouvernement pour le désiste-
                   ment de l’instance,
                       Prend acte du désistement, par accord des Parties, de l’instance
                   i­ntroduite le 30 juin 2017 par la Malaisie contre la République de
                    Singapour ;
                       Prescrit que l’affaire soit rayée du rôle.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le vingt-neuf mai deux mille dix‑huit, en trois exem-

                   5




3 CIJ1141.indb 6                                                                                     15/11/18 10:22

                   290 	    demande en interprétation (ordonnance 29 V 18)

                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de la Malaisie et au
                   Gouvernement de la République de Singapour.

                                                                  Le président,
                                                     (Signé) Abdulqawi Ahmed Yusuf.
                                                                      Le greffier,
                                                         (Signé) Philippe Couvreur.




                   6




3 CIJ1141.indb 8                                                                             15/11/18 10:22

